                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             HUNTINGTON DIVISION

ROBERT DALE SHEPARD,                          )
         Movant,                              )
v.                                            )       Civil Action No. 3:16-05731
                                              )       Criminal Action No. 3:94-cr-00048
                                              )
UNITED STATES OF AMERICA,                     )
          Respondent.                         )

                                            ORDER

       Pending before the court is the Movant’s “Second Motion to Correct Sentence Under 28

U.S.C. § 2255,” “Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255,” and

“Corrected Motion Concerning Relief Under 28 U.S.C. § 2255.” (Document Nos. 152, 157, 165.)

       On April 17, 2019, the Supreme Court of the United States heard oral argument in United

States v. Davis, No. 18-431, which addressed, inter alia, whether the residual clause found in 18

U.S.C. § 924(c)(3)(B) is void for vagueness, and whether a categorical or case-specific approach

should be used in determining whether the crime that serves as the basis of a section 924(c) offense

is a “crime of violence” under section 924(c)(3). Movant's § 2255 motion asserts that, similar to

the residual clause invalidated in Johnson v. United States, 135 S. Ct. 2551 (2015), the residual

clause contained in section 924(c)(3)(B) is void for vagueness, and that his underlying crime does

not otherwise meet the definition of a “crime of violence” sufficient to sustain his conviction under

section 924(c). Thus, the rulings in Davis will be instrumental to the court’s determination of the

Movant’s claim and the court believes a stay of this matter pending that decision is warranted.

       “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. North American Co., 299 U.S. 248, 254 (1936). In exercising
discretion to stay a case, a court “must weigh competing interests.” Id. at 255; see also Central W.

Va. Reg’l Airport Auth., Inc. v. Triad Eng’g, No. 2:15-cv-11818, 2015 WL 6758233 (S.D. W. Va.

Nov. 5, 2015) (Copenhaver, J.); see also Itel Corp. v. M/S Victoria U (Ex Pishtaz Iran), 710 F.2d

199, 202–03 (5th Cir. 1983) (“We respect the trial court's inherent power ‘to control the disposition

of the causes on its docket with economy of time and effort for itself, for counsel and for litigants’

and we give deference to the district court’s judgment that the stay will avoid hardship and

inequity, but we ‘cannot abdicate our [role] ... to prevent the ossification of rights which attends

inordinate delay.’”).

       The court carefully considers whether a stay pending resolution of Davis is likely to be

resolved without inordinate delay because of the court’s duty to adjudicate habeas petitions in a

timely manner. See Yong v. I.N.S., 208 F.3d 1116, 1119-21 (9th Cir. 2000) (“habeas proceedings

implicate special considerations that place unique limits on a district court’s authority to stay a

case in the interests of judicial economy.”). Because a decision in Davis is expected within the

next few months, such a stay would not be indefinite. Furthermore, the decision in Davis will likely

resolve the issues addressed in the Movant’s motion and may inure to his benefit. Thus, a stay of

these proceedings pending the decision in Davis would be in the interests of justice and judicial

economy and will not prejudice the Movant.

       For these reasons, it is hereby ORDERED that this matter is STAYED pending the

issuance of the Supreme Court’s decision in United States v. Davis, No. 18-431. The Clerk is

directed to remove this case from the active docket pending further order of this court. The Clerk

is further directed to send a copy of this Order to the Movant and counsel of record.

       ENTER: June 5, 2019.




                                                  2
